PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,964
Filing Date: 12 Apr 2018
Appellant(s): MASHITA et al.



__________________
ANDREW MEIKLE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 9, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2016/0237259).

(2) Response to Argument
Appellant argues that the reproduced Examples of Hardy do not satisfy the volumes of the low density region and void portion as presently claimed.  More particularly, Appellant contends that the exemplary method of Hardly has a total kneading time of 11.5 minutes and involves temperatures that do not exceed 150 degrees Celsius and furthermore, has a volume of low density region and a volume of void portion outside the claimed invention (as presented in the declaration submitted on May 13, 2021). 
It is initially noted that Hardy includes a single exemplary tread composition (and associated method) formed by three mixing stages, each stage having a mixing time equal to or less than 5 minutes.  The fact that such an exemplary composition and method of Hardy demonstrates a low density region and void portion outside the claimed invention fails to render the claims non-obvious.  More particularly, Hardy specifically states that the method can involve as many as 6 mixing stages and individual mixing stages can extend up to 15 minutes 
In order to realize the condition such that the volume of the low density region when extended by an applied stress of 1.5 MPa is 35% or more and the volume of the void portion when extended by an applied stress of 3.0 MPa is 7.5% or less, it is necessary to make a crosslinked state in the rubber composition uniform.  Example of a means form making a crosslinked state in the rubber composition uniform include a method of increasing a kneading time or increasing the number of kneading steps, thereby making a dispersed state of a vulcanizing agent and/or a vulcanization accelerator uniform.      

The use of 6 mixing stages or mixing times up to 15 minutes (for an individual stage), as taught by Hardy, appear to be consistent with the manner in which Appellant arrives at tread compositions demonstrating the claimed pair of properties.  As such, it reasons that the tread compositions of Hardy would in fact have a low density region and void portion in accordance to the claimed invention when either (a) said composition is formed by 6 mixing stages or (b) said composition is formed by mixing stages lasting 15 minutes.  Again, methods incorporating either of these features are expressly taught by Hardy (end points of disclosed range) and as best can be determined by the Examiner, such methods would result in the claimed pair of properties.  It is emphasized that a method incorporating 6 stages includes twice as many stages as each of the inventive examples detailed in Table 3 of the original specification (consistent with greater number of kneading steps) and a method in which a mixing stage lasts 15 minutes is considerably greater than each of the inventive examples in Table 3 (consistent with greater kneading times).     
Appellant further argues that “even if a rubber composition is kneaded with an increased number of steps and with an extended kneading time as disclosed in Paragraph 44 of the present specification, it is still unclear whether the crosslinked rubber composition of the 




Respectfully submitted,
Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.